Citation Nr: 0033318	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  99-19 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. §§ 1151 
(West 1991 & Supp. 2000) for the veteran's death as caused by 
VA hospitalization or medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to October 
1945.  He died on September [redacted], 1999, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  This duty includes securing medical records to 
which a reference has been made.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1993). 

In this case, it appears from the record that an autopsy was 
performed on the veteran following his death.  The veteran's 
Certificate of Death indicates that this case was referred to 
a medical examiner and is signed by Harvey S. Wilks, M.D., a 
deputy medical examiner in Detroit whose address is listed in 
the certificate.  Additionally, the September 1996 discharge 
report from the Allen Park (Detroit) VA Medical Center 
reflects that the veteran "was discharged to the coroner, 
case for evaluation and records," and reference is made to a 
"Dr. Bruecker."  Although it is not clear from the record 
whether either Dr. Bruecker or Dr. Wilks conducted an autopsy 
of the veteran, further efforts to obtain an autopsy report, 
if available, should be accomplished prior to an adjudication 
by the Board.

Accordingly, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should make all necessary 
efforts to obtain an autopsy report of 
the veteran from Dr. Bruecker and/or Dr. 
Wilks.  These efforts should include 
attempting to determine the address of 
Dr. Bruecker and obtaining signed release 
forms from the appellant, if necessary.  
If an autopsy report is obtained, the RO 
should add the report to the claims file 
and proceed to the action requested in 
paragraph 2.  If no autopsy report can be 
obtained, the RO should document such 
unavailability in the claims file and 
proceed to the action requested in 
paragraph 3.

2.  If an autopsy report is obtained, the 
RO should refer the veteran's claims file 
to an appropriate VA doctor for a file 
review and a determination of whether it 
is at least as likely as not that: 1) the 
veteran's death was caused by VA hospital 
care or medical or surgical treatment; 
and 2) the veteran's death was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical or surgical 
treatment in September 1996; or 
3) that the proximate cause of the 
veteran's death was an event which was 
not reasonably foreseeable.  All opinions 
and conclusions expressed should be 
supported by a complete rationale in a 
typed report.  The examiner should 
indicate in writing that he has reviewed 
the claims file. 

3.  After completion of the above 
development, the RO should again 
adjudicate the appellant's claim of 
entitlement to DIC ) benefits pursuant to 
the provisions of 38 U.S.C.A. §§ 1151 
(West 1991 & Supp. 2000) for the 
veteran's death as caused by VA 
hospitalization or medical or surgical 
treatment.  If the determination remains 
adverse to the appellant, she and her 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The appellant has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the appellant until she is so notified by the RO.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

